[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court, having thoroughly and carefully reviewed the record in this case including the filed Stipulation of Facts and the Memorandum of Decision dated February 22, 2000, in Michael Robinson v. Commissioner ofCorrection, Docket No. CV97-405 187, appeal pending S.C. 16368, and the Memorandum of Decision in Gus Woods v. Commissioner of Correction, CV99-587087, Judicial District of Hartford (Rittenband, J., 9/13/00), orders as follows:
Judgment shall enter for the petitioner based on the earlier decisions mentioned herein. It is therefore ordered that the petitioner's parole-eligibility be determined based on the law in effect on the date of commission of his offense, on or about August 10, 1995 and October 31, 1995.
SO ORDERED. CT Page 8612
Dated at New Haven, Connecticut, this 28th day of Jun., 2001.
By the Court,
                                       _________________ ANTHONY V. DeMAYO JUDGE of the SUPERIOR COURT
RESPONDENT
Warden
                                       RICHARD BLUMENTHAL ATTORNEY GENERAL
                                       BY:_______________________ Steven R. Strom Assistant Attorney General Commissioner of the Superior Court 110 Sherman Street Hartford, CT 06105 Tel: (860) 808-5450 Juris No. 85119
 CERTIFICATION
I hereby certify that a copy of the foregoing was mailed to the following on this 28th day of Jun., 2001:
  Antwan Outlaw, #444584 Enfield Correctional Institution 289 Shaker Road P.O. Box 1500 Enfield, CT 06083
                                       __________________________ Steven R. Strom Assistant Attorney General